Citation Nr: 1636531	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  10-22 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for renal failure resulting from lithium toxicity experienced at a VA Medical Center (VAMC) from July 13, 1999 to August 5, 1999.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel





INTRODUCTION

The Veteran served on active duty from July 1971 to June 1973.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran originally requested a hearing before the Board.  In July 2011, the Veteran withdrew that request in writing.  38 C.F.R. 20.704(e).  

In January 2014, the Board remanded the case to the RO for additional development.  the requested development has been completed.


FINDINGS OF FACT

The Veteran's renal failure was not the result of carelessness, negligence, lack       of proper skill, error in judgment, or similar instance of fault on part of VA in furnishing lithium treatment for the Veteran's mental health disability; the results  of medical treatment were reasonably foreseeable.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for renal failure resulting from lithium toxicity experienced at a VA Medical Center from July 13, 1999 to August 5, 1999 have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. § 3.361 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VCAA notice letters were sent in September, October, and November 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Although these letters did not advise the Veteran of how to establish disability ratings and effective dates, as the claim is being denied, such omission is harmless.  Neither the Veteran nor his representative has alleged any error with respect to the notice provided.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records, including the VA medical records documenting the treatment at issue as well as the VA records documenting the Veteran's subsequent medical course.  A VA examination and a medical expert's opinions have been obtained.  

In January 2014, the Board remanded the case to the RO for additional development.  The requested VAMC medical records were obtained.  The Veteran never responded to a request for private medical records.  The Veteran received a VA examination     in March 2014 and the VA examiner prepared a report with opinions and rationale regarding the claim.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.    See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and     not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


38 U.S.C.A. § 1151 Claim

The Veteran seeks compensation pursuant to 38 U.S.C.A. § 1151 for renal failure resulting from VA treatment in prescribing lithium to treat his mental disability, resulting in lithium toxicity experienced at a VA Medical Center from July 13, 1999  to August 5, 1999. 

When a veteran suffers additional disability as the result of surgical or medical treatment by VA, disability compensation shall be awarded for a qualifying additional disability of a veteran in the same manner as if such additional disability were service connected.  A disability is a qualifying additional disability if the disability was caused by VA treatment, and the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the surgical or medical treatment; or the additional disability was not reasonably foreseeable.  38 U.S.C.A. § 1151(a).

Under 38 C.F.R. § 3.361, to establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part, it must be shown that the VA failed to exercise the degree of care that would be expected of a reasonable health care provider. 

Under 38 C.F.R. § 3.361 (c), a claim based on additional disability due to surgical or medical treatment must meet the causation requirements.  To establish causation, the evidence must show that the VA's treatment caused the additional disability.  Merely showing that a Veteran received treatment and that the Veteran has an additional disability does not establish cause.  Id. 

VA treatment cannot cause the continuance or natural progress of a disease or injury for which such care was furnished unless VA's failure to timely diagnose or properly treat the disease or injury proximately caused the continuance or natural progress.   38 C.F.R. § 3.361(c)(2).  The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361. 

Whether the proximate cause of an additional disability is an event not reasonably foreseeable is to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not  have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with informed consent.  38 C.F.R. § 3.361(d).

Liability under 38 U.S.C.A. § 1151 may also be established if VA furnished treatment without the informed consent of the Veteran or his representative in compliance with 38 C.F.R. § 17.32.  Minor deviations from the 38 C.F.R. § 17.32 requirements that are immaterial under the circumstances of a case will not defeat a finding of informed consent.

Facts

The Veteran was first diagnosed with schizoaffective disorder at a VA hospitalization from January 1976 to May 1976 after he became acutely intoxicated with alcohol and possibly drugs and transported to the VAMC by ambulance.  The records reflect he was started on lithium in February 1976 with simultaneous testing of lithium levels   in his blood.  This lithium use and monitor testing continued into March 1976, but thereafter, the physician's orders and progress notes make no further reference to lithium use or testing.  He did develop some unusual symptoms such as not being  able to understand conversations but the physicians noted the lithium levels were   low and doubted the symptoms represented lithium toxicity.  The discharge summary, however, noted that lithium upset the Veteran and his mother and they demanded its discontinuance.

The record reflects by various histories that the Veteran resumed lithium around 1980 and continued to use it over the following years.  On many occasions, the Veteran stated that without lithium use, his symptoms either returned or increased  in severity.  He reported it was very helpful and stabilized him.  For instance, in April 1982, the Veteran reported discontinuing lithium a year and a half earlier to see how he would do without it and he became increasingly upset and agitated.  With lithium, he did not get rapid mood changes that he now experienced because he was not taking lithium.  He requested that the lithium be resumed.  A similar instance occurred in June 1984.  The Veteran reported he stopped taking lithium in September 1983 because other members of Alcohol Anonymous told him it was a mind altering drug.  The Veteran, however, began re-experiencing symptoms such as mood fluctuations, impulsive behavior, and strange thoughts and feelings.  He wanted to resume using it.  The Board further notes that the Veteran was followed on an outpatient basis at the VAMC lithium clinic which would prescribe the Veteran's lithium as well as monitor his lithium levels.  

In August 1984, the Veteran was hospitalized at the VAMC.  The treatment records noted the Veteran had been diagnosed with maniac-depressive disorder and the Veteran was started on lithium in 1976 but had a "toxic reaction."  He was restarted on lithium in 1980 at a state hospital.  The Veteran reported it helped him and took away his impatience and impulsive behavior.  He had a history of rapid cycling between depression and maniac behavior.  The physicians restarted the litium in gradually increasing doses.  Throughout the hospitalization, the Veteran's lithium levels were monitored three times a week.   

During a hospital admission in January 1988, the physician changed the lithium from lithium carbonite to lithobid because of polydipsia and polyuria symptoms.  That same month, the Veteran was hospitalized in a different VA facility and treated with lithium.  He had suffered no complications secondary to lithium.

Subsequent VA records reflect multiple hospitalizations in the 1980s and early 1990s for bipolar disorder with continued treatment of lithium at varying dosages and the levels were monitored.  For example, in an August 1989 hospitalization, the Veteran was given lithium but also tested for lithium blood levels.  His discharge medications included lithium with instructions for follow-up at the lithium clinic

The Veteran was admitted to VAMC in July 1999 after the Veteran had threatened to harm himself.  He also complained of extreme feelings of both anxiety and depression.  It was noted he was last seen at VAMC in 1993.  The Veteran's VA physician discussed with him adjusting his lithium dosage to control "manicky"  type behavior, and the Veteran agreed.  A psychiatrist's note reported that the Veteran was aware of the problem of taking too much medication while on lithium, especially on the kidneys.  The records indicated that VA monitored the Veteran's lithium blood levels.  When the Veteran's lithium level subsequently reached 1.72, his caregivers diagnosed lithium toxicity (severe interstitial renal disease consistent with lithium nephrotoxicity).  He was also noted to be dehydrated.  The physicians discontinued the lithium and also treated the Veteran's dehydration.  When the Veteran's kidney functions returned to the baseline levels, he was discharged from the medical unit back to the psychiatric ward.  A subsequent note reported that the Veteran is prone to lithium toxicity even with a standard dose.  Nevertheless, the Veteran agreed to again take lithium, which would be closely monitored.  By August 26, 1999, lithium had been discontinued.  

In October 2006, the Veteran was diagnosed with chronic renal disease, stage II.    In August 2008, a renal biopsy revealed severe interstitial renal disease consistent with lithium nephrotoxicity.  A VA doctor stated that in his opinion based upon    the clinical history, metabolic findings, and kidney biopsy, the chronic renal failure is due to lithium nephrotoxicity.  By January 2011, the chronic renal disease progressed to stage V.  In June 2011, the Veteran was diagnosed with end stage renal disease and started on dialysis.  As of March 2014, the Veteran still requires dialysis for treatment of the end stage renal disease.  

VA obtained a medical opinion in May 2009.  After reviewing the file and noting the Veteran's medical history with respect to his use of lithium, the physician concluded that the Veteran received appropriate care and treatment by VA regarding his lithium dosage and the standard of care had been met.  The examiner wrote that lithium toxicity developed due to drug interactions with lithium and the Veteran's chronic kidney disease was mostly due to chronic use of lithium for many years prior to admission.  The Veteran's high level of lithium, however, was discovered    in time and treated appropriately.

In March 2014, the Veteran received a VA examination.  The Veteran reported he was first placed on lithium by VA between January and May of 1976 to manage his depression.  He was told that there was a one percent chance the lithium could cause renal damage.  The Veteran asked the physicians how would he know he would not develop kidney damage and recalled they replied "how do you know that it won't be you?"  The Veteran thought that the lithium was the best medicine and hoped that he would not be in the one percent.  The Veteran is also a recovering alcoholic and when he was drinking, he did not take the lithium.  The lithium helped the Veteran as long as he used it and everything went alright until the toxic reaction to the lithium in August 1999.  The Veteran stated his medical providers tried lithium after that but in monitoring his kidneys, his creatinine levels shot way up.  As a result, his treating physician told the Veteran he could not use lithium any more.  Gradually, the Veteran's kidneys started to deteriorate and now he was in fifth stage kidney failure. 

The VA examiner concluded the Veteran suffered no additional disability resulting from the July 1999 episode of lithium toxicity.  Furthermore, proper medical care was provided by the VA staff to correct the dehydration which was the apparent cause of the elevated lithium level.  When the serum creatinine reached an elevated level, the lithium was discontinued and proper treatment and hydration was instituted.  As a result, the serum creatinine returned to a level identical to the same level before the lithium toxicity developed.  The VA examiner further explained that Veteran had a long history of treatment with lithium since 1976.  The doses (amounts) of lithium used were also properly monitored with serum levels and titrated on the basis of the serum levels of lithium.  The doses were consistent with usual and standard doses.  

The examiner stated the Veteran's treatment with lithium is consistent with appropriate clinical practice of patients with bipolar disorder.  Lithium is considered to be a "wonder drug" for use in these patients with significant need for medication control, which was true with the Veteran.  Addressing the risks of lithium, the VA examiner quoted medical literature that long-term lithium use is associated with chronic kidney disease occasionally progressing to end-stage renal disease.  Major risk factors for nephrotoxicity appear to be the duration of lithium exposure and the cumulative dose as well as other factors including episodes of acute intoxication, increased age, other co-morbid illnesses (e.g, hypertension, diabetes mellitus, hyperparathyroidism, and hyperuricemia), and concomitant use of other anti-psychotic medications.  The course of the renal disease after discontinuation          of lithium is unpredictable.  There may be some recovery of renal function, particularly with correction of hypovolemia.  Progressive renal failure can occur among patients with significant renal insufficiency.  

The examiner stated the risks and benefits were made known to the Veteran at the onset of therapy and he was aware of the potential renal damage albeit in a very small number of patients.  The Veteran accepted this risk because of the benefits of the drug and the small chance of kidney damage.  Accordingly, the VA examiner found no evidence in the records of carelessness, negligence, lack of proper care,   or errors in judgement on the part of the VAMC health professionals and they did not fail to exercise the degree of care that would be expected of a reasonable health care provider.  He stated the VAMC staff exercised good and proper judgement when the complication of lithium toxicity was recognized.   

The examiner further stated the Veteran had several additional risk factors for chronic kidney disease, including hypertension, self-admitted IV drug abuse, and Hepatitis C.  In the end, the VA examiner determined the Veteran's end-stage renal disease is probably due to the side-effects of lithium, but the VA staff provided excellent care.  

Analysis

The Veteran contends he suffered kidney damage due to the long term administration of lithium.  As noted earlier, absent a finding of a lack of fault by VA, the mere occurrence of VA treatment and that the Veteran has an additional subsequent disability does not establish a claim under 38 U.S.C.A. § 1151 (a).  See 38 C.F.R.       § 3.361 (c).  Instead, the disability must be caused by VA treatment, and the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the surgical or medical treatment; or the additional disability was not reasonably foreseeable.  38 U.S.C.A. § 1151(a).  

Under 38 C.F.R. § 3.361, to establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part caused additional disability, it must be shown that the VA failed to exercise the degree of care that would be expected of a reasonable health care provider or VA furnished the surgical or medical treatment without the Veteran's informed consent.  

In Schertz v. Shinseki, 26 Vet. App. 362, 368-369 (2013), the Court of Appeals     for Veteran's Claims held that for an award of disability compensation under 38 U.S.C.A. § 1151 a reasonable health care provider seeking to obtain informed consent must disclose the possibility of a risk, here kidney failure, as a reasonably foreseeable risk.  The Board finds that the VA caregivers in this instance acted in a manner consistent with that of a reasonable health care provider when confronted with the Veteran's individual factors by discussing the possibility of kidney failure as a risk of lithium use.

The Veteran admits the VA physicians counseled and educated the Veteran about the risks and benefits of the lithium, the alternatives, and even outcomes such as   the possibility of kidney failure.  Because the Veteran is only claiming the chronic renal failure that has now progressed to end stage renal disease as a result of VA treatment and the Veteran admits he was informed about this possibility, the Board finds VA complied with 38 C.F.R. § 17.32.  From this the Board concludes the prescription, administration, and medical treatments by VA were within the scope  of the Veteran's informed consent.  The Board also finds the Veteran's kidney disability was a reasonably foreseeable event as VA disclosed the risk when obtaining the Veteran's informed consent.

On the question of fault on the part of VA regarding the long term use of lithium,      to establish that carelessness, negligence, lack of proper skill, error in judgment,
or similar instance of fault on VA's part caused additional disability, it must be  shown that the VA failed to exercise the degree of care that would be expected of         a reasonable health care provider.  As to that issue, the Board recognizes that VA physicians subsequent to 1999 attributed the kidney failure to lithium toxicity.  Their conclusions do not indicate those physicians also concluded VA did something wrong but instead is a description of their finding in the medical records as to how the  kidney failure occurred.  The records do not indicate those physicians found an act   of negligence by VA in prescribing lithium or in the follow-up care and monitoring.  Therefore, the Board has assigned the statements little probative weight.

The Board also recognizes that it remanded the Veteran's claim in January 2014 because the Board found the prior May 2009 VA opinion to be incomplete.  That examiner stated the same conclusion as the subsequent March 2014 VA examiner, i.e., VA provided proper medical care and treatment of the Veteran.  The examiner, however, did not comment on the amount of lithium prescribed.  The Board had also determined that an expert in endocrinology and toxicities should provide the opinions needed.  Therefore, the May 2009 VA examiner's opinions are not as probative to the Veteran's claim as the March 2014 VA examiner's opinions.  The Board does note that these opinions appear to rely upon some of the same facts and propositions that is also relied upon by the March 2014 VA examiner.  Thus, the opinions of the prior VA examiner do have slight probative value to the extent they are consistent with the March 2014 VA medical opinions.

In contrast, the March 2014 VA opinion is probative and persuasive.  It is based upon consideration of the Veteran's prior medical history and examinations, and also describes the current disability, and explains the rationale for the conclusion reached in sufficient detail so that the Board's evaluation of the disability is a fully informed one.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  

The Board finds that the March 2014 physician is qualified by education, training, and experience to diagnosis a medical condition, to offer an opinion on causation, and discuss the appropriateness of the care provided to the Veteran.  After a review of the record, the VA physician did not find any carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault as the VA physicians care was within the standard of care.  The March 2014 VA examiner acknowledged the Veteran's evidence of chronic renal failure is the result of lithium toxicity.  Use of lithium, however, was not only appropriate, but preferred and with monitoring, there was a timely and appropriate management and treatment provided when the renal lithium toxicity occurred.  Further, the event that followed, chronic renal failure, was rare but foreseeable and covered in the informed consent.  The Board finds the medical opinion of the March 2014 VA examiner persuasive evidence against the claim.  Id.

The medical evidence is uncontroverted and is persuasive evidence against the claim of fault on the part of VA in providing treatment.  The Board thus concludes that chronic renal failure that has progressed to end stage renal disease was not the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part.  

While the Veteran believes that his current kidney disability is related to improper VA treatment, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of kidney disability are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, his opinion as to the diagnosis of his kidney disability or whether the physicians acted negligently is not competent medical evidence.  The Board finds the opinion of the 2014 VA examiner to be significantly more probative than the Veteran's lay assertions.

Accordingly, the weight of the medical evidence is against an association or link between the current kidney disability and VA medical treatment, and the claim  must be denied.  There is no competent medical evidence to support the Veteran's assertions regarding fault on the part of VA in providing medical treatment with lithium.  The kidney toxicity was a reasonably foreseeable result of the lithium use, namely, the type of risk that is foreseeable to a reasonable health care providers   and was disclosed in connection with informed consent.  The Board concludes the claimed disability of renal failure was not proximately caused by the VA fault in the use of lithium from 1976 to 1999.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed.     Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for renal failure resulting from lithium toxicity experienced at a VA Medical Center from July 13, 1999 to August 5, 1999 is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


